Exhibit 10.1

SEPARATION AND RELEASE AGREEMENT

THIS SEPARATION AND RELEASE AGREEMENT (this “Separation Agreement”) is made as
of April 24, 2019 (the “Effective Date”) by and among American Midstream GP, LLC
(the “Company”), Lynn L. Bourdon III (the “Executive”), and for the purposes of
Section 3 and Section 16 only, LB3 Services, a Texas general partnership
(“LB3”).

WHEREAS, the Executive serves as the President and Chief Executive Officer of
the Company and the Chairman of the Board of Directors of the Company (the
“Board”);

WHEREAS, the Executive and the Company are signatories to that certain
Employment Agreement by and between the Executive, the Company, and High Point
Infrastructure Partners, LLC, a Delaware limited liability company (the “Class A
Member”, together with the Company and all of their respective subsidiaries and
affiliates, including ArcLight Energy Partners Fund V, L.P., (“ArcLight”) are
referred to herein as the “Company Group”)), dated December 10, 2015 (the
“Employment Agreement”);

WHEREAS, LB3 is the sole Class C Member of the Company under the Fourth Amended
and Restated Limited Liability Company Agreement of American Midstream GP, LLC
dated as of August 10, 2017 (the “GP LLC Agreement”);

WHEREAS, the Executive and the Company are signatories to that certain Director
Indemnification Agreement dated May 29, 2018 (the “Indemnification Agreement”)
by and among the Executive, the Company and American Midstream Partners, LP, a
Delaware limited partnership (“AMID”);

WHEREAS, the Executive and ArcLight Energy Partners Fund V, L.P. (“ArcLight”)
are signatories to that certain letter agreement dated December 10, 2015
regarding “Guaranty of Severance Commitments” (the “Severance Guaranty”);

WHEREAS, the Company and AMID and others are parties to that certain Agreement
and Plan of Merger dated as of March 17, 2019 (the “Merger Agreement”) pursuant
to which AMID will be merged into an indirect subsidiary of ArcLight and will
thereafter cease to be a publicly-held entity (the “Merger”);

WHEREAS, for the convenience of the Company in light of the proposed Merger, the
Executive and the Company have mutually agreed to terminate the Executive’s
employment with the Company and its affiliates on the terms and conditions set
forth in this Separation Agreement.

NOW, THEREFORE, in consideration of the mutual promises set forth in this
Separation Agreement and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Company and the Executive
agree as follows:

1.    Termination of Employment. The Executive’s last day of employment with the
Company and its affiliates and the Executive’s employment termination date shall
be 5:00 p.m. local time in Houston, Texas on Friday, May 3, 2019 (hereinafter,
the “Termination Date”). On the Termination Date, the Executive automatically
and without the need for any further action



--------------------------------------------------------------------------------

shall resign from all of the Executive’s positions with the Company and the
Company Group and their affiliates, including, without limitation, as the
Chairman of the Board and as a member of the Board, and shall execute such
additional documents required or reasonably requested by the Company to evidence
the foregoing. The Termination Date will be the Executive’s termination date for
purposes of active participation in and coverage under all benefit plans and
programs sponsored by or through the Company and the Company Group and their
affiliates, except as otherwise required by applicable law, the terms of such
plans and programs or under the terms of this Separation Agreement. Following
the Termination Date, unless otherwise agreed by the parties hereto in writing,
the Executive acknowledges and agrees that he is not authorized to hold himself
out as employed by, or authorized to act on behalf of, any member of the Company
Group, or bind or make any commitments on behalf of the Company Group.

2.    Severance Benefits.

(a)    Accrued Benefits. Pursuant to Section 4.1 of the Employment Agreement,
the Company will pay the Executive (i) any annual base salary that is accrued
and unpaid as of the Termination Date, (ii) all reimbursable business expenses
incurred through the Termination Date, which shall be paid in accordance with
the Company’s reimbursement policies, (iii) payment of the pro-rata portion of
the Executive’s unused paid vacation time for 2019, and (iv) all other amounts
and benefits that the Executive has accrued or is eligible to receive through
the Termination Date under any employee benefit plan of the Company and/or the
Company Group (collectively, the “Accrued Benefits”), which Accrued Benefits
shall be paid on the next regularly scheduled pay day following the Termination
Date

(b)    Severance Payments. In addition to the Accrued Benefits, upon the
termination of the Executive’s employment on the Termination Date in accordance
with Section 1, and subject to Section 4 hereof, the Company shall provide the
Executive the following payments:

(i)    $1,200,000, which represents the sum of one (1) times the sum of the
Executive’s (A) annual base salary rate for 2019, and (B) target annual cash
bonus for 2019 (such payment, less applicable federal, state, and local
withholdings, taxes and any other deductions required by law, the “Severance
Payment”), which shall be paid in one lump sum no later than five (5) Business
Days following the Release Effective Date (as defined in Exhibit A); and

(ii) An amount equal to twelve (12) months of COBRA continuation coverage for
the Executive and his dependents as in effect on the Termination Date (such
payment, less applicable federal, state, and local withholdings, taxes and any
other deductions required by law, the “COBRA Payment”, together with the
Severance Payment, the “Severance Benefits”), which shall be paid in one lump
sum no later than five (5) Business Days following the Release Effective Date
(as defined in Exhibit A below).

 

2



--------------------------------------------------------------------------------

(c)    Equity Interests.

(i)    The Executive acknowledges and agrees that he has been issued 154,673
phantom units pursuant to the Company’s Amended and Restated Long-Term Incentive
Plan (the “LTIP”) that are unvested as of the Termination Date (the “Phantom
Units”). In full satisfaction of any and all obligations in respect of the
Phantom Units, the Company shall pay the Executive $1,740,071, which represents
payment with respect to the Executive’s Phantom Units, which will be paid less
applicable federal, state, and local withholdings, taxes and any other
deductions required by law no later than thirty (30) days following the
Termination Date, and represents the product of (i) the number of Phantom Units
currently outstanding and (ii) the sum of: (A) $5.25, which is the value per
Phantom Unit equal to the Merger Consideration (as defined in and pursuant to
the Merger Agreement); and (B) $6.00, which is the value per Phantom Unit equal
to the cash award pursuant to the Company’s Cash Award Program.

(ii) The Executive acknowledges and agrees that he has been issued 200,000
options pursuant to the LTIP to purchase common units of American Midstream
Partners, L.P. (the “Options”). As of the Termination Date, and in accordance
with the Merger Agreement, the Options shall be forfeited and cancelled for no
consideration.

(d)    No Other Compensation or Benefits. The Executive acknowledges that,
except as provided in this Separation Agreement or as otherwise required by
applicable law, the Executive will not receive any additional compensation,
severance or other benefits of any kind from the Company Group following the
Termination Date.

3.    Class C Units. Pursuant to that certain Class C Membership Interest Award
Agreement, by and between the Company and LB3, effective as of May 2, 2016 (the
“Class C Unit Agreement”), LB3 has been issued 100 Class C Units by the Company
(the “Class C Units”), 50 of such Class C Units are vested as of the Termination
Date (such Class C Units, the “Previously Vested Units”). LB3 represents,
covenants and agrees that (i) the Class C Units have not been transferred and
LB3 will not transfer any interest in the Class C Units unless expressly
permitted herein, (ii) the Class C Units are the only equity interests of the
Company that LB3 holds and has a claim to, and (iii) LB3 has no right to receive
any other equity from, or in respect of, the Company.

(a)    Acceleration of Class C Units. Subject to Section 4, the Company hereby
agrees that as of immediately prior to the Termination Date, an additional 25
Class C Units shall accelerate and vest (the “Conditionally Vested Units”,
together with the Previously Vested Units, the “Vested Units”).

(b)     Repurchase of Vested Units. Pursuant to Section 5 of the Class C Unit
Agreement, the Company has determined that the fair market value of the Vested
Units, taking into consideration all relevant facts and circumstances, including
the option value with respect to such Vested Units, is $450,000 (the “Repurchase
Price”). The Company hereby agrees to repurchase from LB3, and LB3 agrees to
sell to the Company, 100% of the Vested Units for an amount equal to the
Repurchase Price. Such repurchase and the transfer of the Vested Units shall be
effective as of the Termination Date without any further action by Executive,
LB3 or the Company. The purchase price for the Vested Units shall be paid by the
Company to LB3 in a lump sum within five (5) Business Days after the Release
Effective Date without setoff or other reduction.

 

3



--------------------------------------------------------------------------------

(c)    Forfeiture of Unvested Class C Units. For the avoidance of doubt, all
Class C Units that are not Vested Units as of the Termination Date shall be
forfeited and cancelled for no consideration simultaneously with the repurchase
of the Vested Units.

4.    General Release. The Company’s obligations under Sections 2(b) and 3 of
this Separation Agreement are strictly contingent upon the Executive’s execution
and non-revocation of Release Agreement attached hereto as Exhibit A (the
“Release”) within thirty (30) days following the Termination Date. The Executive
understands and acknowledges that if the Executive revokes the Release, the
Executive will not receive the Severance Benefits.

5.    Return of Company Property. The Executive agrees that the Executive will
return to the Company all property of the Company in the Executive’s possession
or control, including without limitation all records, electronic devices, paper
and electronic files, documents, software programs, and copies thereof,
pertaining to the business of the Company, which records, files, documents and
programs may constitute trade secrets and proprietary information belonging
solely to the Company. The Executive may not retain copies of any such records,
files, documents or programs, and hereby relinquishes and assigns to the
Company, as applicable, any and all rights, if any, that the Executive may have
in any such records, files, documents or programs.

6.    Restrictive Covenants. The Executive hereby (a) reaffirms the terms and
Executive’s obligations under Sections 5.1, 5.3, 5.4, 5.5, 5.6, 5.7 and 6.1 of
the Employment Agreement (collectively, the “Restrictive Covenants”), and
(b) understands, acknowledges and agrees that the Restrictive Covenants will
survive the termination of the Executive’s employment with the Company and
remain in full force and effect in accordance with all of the terms and
conditions thereof, subject to any other written agreement between the Company
and the Executive. Notwithstanding the foregoing, the Executive and the Company
agree that: (i) the “Non-Competition Period” as defined in Section 5.5(a) the
Employment Agreement shall only apply for the three (3) month period following
the Termination Date; and (ii) during the Non-Competition Period, with prior
notification to the Board, the Executive shall be permitted to serve as a member
of the board of directors of one or more corporations, a member of the board of
managers of one or more limited liability companies or as a member of other
comparable governing body of any other entities. Additionally, the Company
(which for the purpose of this Section 6 shall mean its officers and members of
the Board and affiliates of ArcLight Energy Partners V, L.P.) hereby re-affirms
its obligations under Section 6.1 of the Employment Agreement.

7.    No Admission of Wrongful Conduct. The Executive hereby acknowledges and
agrees that, by the Company providing the consideration described above and
entering into this Separation Agreement, neither the Company nor any of the
other Released Parties is admitting any unlawful or otherwise wrongful conduct
or liability to the Executive or the Executive’s heirs, executors,
administrators, assigns, agents, or other representatives.

 

4



--------------------------------------------------------------------------------

8.    No Reemployment or Future Association. The Executive hereby agrees that
the Executive shall not seek reinstatement or reapply for future employment with
the Company. If the Executive seeks reinstatement or reapplies for employment in
violation of this Section 8, the Company shall not incur any liability by virtue
of its refusal to hire the Executive or consider the Executive for employment.

9.    Cooperation. For a period of three (3) years following the Termination
Date, and upon the receipt of reasonable notice from the Company (including
through outside counsel), the Executive agrees that, the Executive will respond
and provide information with regard to matters in which the Executive has
knowledge as a result of the Executive’s employment or engagement with the
Company, and will provide reasonable assistance to the Company, its affiliates
and their respective representatives in defense of any claims that may be made
against the Company or its affiliates, and will assist the Company and its
affiliates in the prosecution of any claims that may be made by the Company or
its affiliates, to the extent that such claims may relate to the Executive’s
employment or engagement with the Company. Executive shall not be required to
expend more than 15 hours during any calendar week or more than 30 hours per
calendar month in performing his obligations under this Section 9. Additionally,
Executive’s obligations under this Section 9 shall be further limited if and to
the extent that the performance of such obligations would unreasonably interfere
with Executive’s then existing employment or other business obligations. Upon
presentation of appropriate documentation, the Company will pay or reimburse the
Executive for all reasonable out-of-pocket travel, duplicating or telephonic
expenses incurred by the Executive in complying with this Section 9, and will
compensate the Executive for his time assisting the Company in accordance with
this Section 9 at the rate of $600.00 per hour. Any reimbursement payments or
other payments contemplated by this Section 9 will be paid to the Executive no
later than five (5) Business Days immediately following the calendar month in
which the related expense was incurred or the service was rendered, as
applicable.

10.    Taxes. The Company may withhold from any amounts payable under this
Separation Agreement all federal, state, city or other taxes that the Company
determines it is legally required to withhold pursuant to any applicable law,
regulation or ruling. Notwithstanding any other provision of this Separation
Agreement, the Company shall not be obligated to guarantee any particular tax
result for the Executive with respect to any payment provided to the Executive
hereunder, and the Executive shall be solely responsible for any taxes imposed
on the Executive with respect to any such payment.

11.    Section 409A Compliance. The intent of the parties is that payments and
benefits under this Separation Agreement comply with or be exempt from Internal
Revenue Code Section 409A and the regulations and guidance promulgated
thereunder (collectively “Code Section 409A”) and, accordingly, to the maximum
extent permitted, this Separation Agreement shall be interpreted to be in
compliance therewith. Notwithstanding anything to the contrary in this
Separation Agreement, to the extent any payment or benefit provided under this
Separation Agreement constitutes “nonqualified deferred compensation” for
purposes of Code Section 409A, such payment or benefit shall not be made or
provided until the date which is the earlier of (A) the expiration of the six
(6)-month period measured from the date of such “separation from service” of the
Executive, and (B) the date of the Executive’s death, to the extent required
under Code Section 409A. Upon the expiration of the foregoing delay period, all
payments and benefits delayed pursuant to this Section 11 (whether they would
have otherwise

 

5



--------------------------------------------------------------------------------

been payable in a single sum or in installments in the absence of such delay)
shall be paid or reimbursed to the Executive in a lump sum, and any remaining
payments and benefits due under this Separation Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.
In no event whatsoever shall the Company be liable for any additional tax,
interest or penalty that may be imposed on the Executive by Code Section 409A or
damages for failing to comply with Code Section 409A.

12.    Governing Law. This Separation Agreement shall in all respects be
interpreted, construed and governed by and in accordance with the internal
substantive laws of the State of Texas, without regard to its conflict of law
rules.

13.    Dispute Resolution. The Company and the Executive agree that any dispute
in relation to this Separation Agreement shall be subject to the dispute
resolution provisions contained in Section 7.14 of the Employment Agreement.

14.    No Waiver for Failure to Enforce. The failure by any party to this
Separation Agreement to enforce at any time, or for any period of time, any one
or more of the terms or conditions of this Separation Agreement shall not be a
waiver of such terms or conditions of this Separation Agreement or of such
party’s right thereafter to enforce each and every term and condition of this
Separation Agreement.

15.    Severability. If any clause, sentence, provision, section or part of this
Separation Agreement for any reason whatsoever be adjudged by any court of
competent jurisdiction, or be held by any other competent authority having
jurisdiction, to be invalid, unenforceable, or illegal, such judgment or holding
shall not affect, impair, or invalidate the remainder of this Separation
Agreement, but shall be confined in its operation to the clause, sentence,
provisions, section, or part of this Separation Agreement directly involved, and
the remainder of this Separation Agreement shall remain in full force and
effect.

16.    Entire Agreement. This Separation Agreement, including Exhibit A hereto,
constitutes the entire agreement among the parties with respect to the subject
matter herein and supersedes and preempts any prior understandings, agreements
or representations by or between the parties, written or oral, and there are no
other written or oral agreements, understandings, or arrangements; provided,
however, that the parties acknowledge and agree the each of the following shall
survive the Effective Date and the Termination Date and shall remain in full
force and effect thereafter:

(a)    The restrictive covenants of the Executive under the Employment Agreement
referred to in Section 6.1(a) of this Separation Agreement, as modified by this
Separation Agreement;

(b)    The following additional Sections of the Employment Agreement, as
modified by this Separation Agreement—4.8 and 4.9, 6.1, 7.1 through 7.9(a), and
7.10 through 7.14;

(c)    The Director Indemnification Agreement;

(d)    The following provisions of the GP LLC Agreement—Article X (Outside
Activities and Indemnification of Directors, Officers Employees and Agents), and
Article 1 (Definitions); and

 

6



--------------------------------------------------------------------------------

(e)    The Severance Guaranty.

17.    Successors and Assigns. This Separation Agreement shall bind and inure to
the benefit of and be enforceable by the parties and their respective heirs,
executors, personal representatives, successors and assigns, neither the
Executive nor the Company may assign this Separation Agreement or any of the
rights or obligations hereunder without the prior written consent of the other
party. Any such attempted assignment in violation of this Section 17 shall be
void.

18.    Voluntary Execution. The Executive acknowledges that the Executive is
executing this Separation Agreement voluntarily and of the Executive’s own free
will and that the Executive fully understands and intends to be bound by the
terms of this Separation Agreement. Further, the Executive acknowledges that the
Executive has an opportunity to carefully review this Separation Agreement with
the Executive’s attorney prior to executing it or warrants that the Executive
chooses not to have their attorney review this Separation Agreement.

19.    Miscellaneous.

(a)     The Executive shall have no duty to find new employment following the
termination of his employment pursuant to this Separation Agreement or to in any
way mitigate the damages to the Executive arising from the breach of this
Separation Agreement by a party other than the Executive. Any salary or other
remuneration received by the Executive from a third party for the providing of
personal services (whether by employment or by functioning as an independent
contractor) following the termination of his employment under this Separation
Agreement shall not reduce the Company’s obligation to make any payment due to
the Executive or LB3 (or the amount of such payment) pursuant to the terms of
this Separation Agreement.

(b) As used in this Separation Agreement, the term “Business Days” means any day
except a Saturday, Sunday, a legal holiday or any other day on which
federally-chartered banking institutions in Houston, Texas are authorized or
obligated by law, regulation or executive order to close.

(c)    Each party agrees that for federal and state income tax purposes it will
report the transactions contemplated hereby consistently with the
characterization of those transactions as set forth in this Separation
Agreement.

(d)    Any amendments, additions or other modifications to this Separation
Agreement must be done in writing, signed by all parties.

(e) The Company agrees to pay the Executive’s attorneys’ fees and expenses
incurred in connection with the negotiation and preparation of this Separation
Agreement in an amount not to exceed $50,000 no later than five (5) Business
Days after the Release Effective Date (as defined in the Release).

 

7



--------------------------------------------------------------------------------

(f)    This Separation Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Separation Agreement.

(g)    Time is of the essence in the performance of the payment obligations set
forth in this Separation Agreement.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Company certify that the Executive has read this Separation Agreement in its
entirety and voluntarily executed it, as of the date set forth above.

 

EXECUTIVE      AMERICAN MIDSTREAM GP, LLC   

/s/ Lynn L. Bourdon III

     By:   

/s/ Daniel R. Revers

   Lynn L. Bourdon III      Name:    Daniel R. Revers         Title:    Director
   LB3 SERVICES      

/s/ Lynn L. Bourdon III

           By: Lynn L. Bourdon III            Title: Partner           



--------------------------------------------------------------------------------

Exhibit A

RELEASE AGREEMENT

This Release Agreement (this “Release”) constitutes the Release referred to that
Separation and Release Agreement (the “Agreement”), dated as of April 24, 2019,
by and between American Midstream GP, LLC (the “Company”), Lynn L. Bourdon III
(the “Executive”), and for the purposes of Section 3 and Section 16 of the
Agreement only, LB3 Services, a Texas general partnership (“LB3”), as well as
the release referred to in Section 4.6 of that certain Employment Agreement (the
“Employment Agreement”) dated as of December 10, 2015, by and between the
Executive, the Company, and High Point Infrastructure Partners, LLC, a Delaware
limited liability company (the “Class A Member”, together with the Company and
all of their respective subsidiaries and affiliates, including ArcLight Energy
Partners Fund V, L.P., (“ArcLight”) are referred to herein as the “Company
Group”)).

1.    For good and valuable consideration, including but not limited to the
Company’s provision of Severance Benefits to the Executive in accordance with
Section 2(b) of the Agreement, the Executive, on behalf of the Executive, LB3
and the Executive’s agents, heirs, administrators, executors, assignors, assigns
and anyone acting or claiming to act on the Executive’s or their joint or
several behalf, does hereby irrevocably and unconditionally release and forever
discharge the Company Group, together with its parents, subsidiaries,
affiliates, partners, joint venturers, predecessor and successor corporations
and business entities, past, present and future, and its and their agents,
directors, officers, board members, employees, shareholders, insurers and
reinsurers, representatives, attorneys, assigns, employee benefit plans (and the
trustees or other individuals affiliated with such plans) and other
representatives, and anyone acting on their joint or several behalf, past,
present, and future (collectively the “Released Parties”) of and from any and
all claims, complaints, demands, costs, expenses, grievances, obligations,
liabilities, actions and causes of action of whatever kind and character in law
or in equity (collectively, “Claims”), whether known or unknown, through the
Release Effective Date, and whether such Claims are accrued or contingent,
including (but not limited to) any and all Claims under: (a) Title VII of the
Civil Rights Act of 1964, Section 1981 of the Civil Rights Act of 1870, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, the Fair
Labor Standards Act, the Executive Retirement Income Security Act, the Family
and Medical Leave Act, the Rehabilitation Act of 1973, the Uniformed Services
Employment and Reemployment Rights Act, the Vietnam Era Veterans Readjustment
Act of 1974, the Worker Adjustment and Retraining Notification Act, the
Sarbanes-Oxley Act of 2002, including all Claims under 18 U.S.C. §§ 1513(e) and
1514A, the Dodd-Frank Act, the Internal Revenue Code of 1986, the Texas
Commission on Human Rights Act, the Texas Payday Law, and other provisions of
the Texas Labor Code, as all such laws are amended from time to time; (b) any
other federal, state, or local anti-discrimination or anti-retaliation law;
(c) any other federal, state, or local wage and hour law; (d) any other local,
state, federal, or foreign law, regulation, or ordinance; (e) any public policy,
contract, tort, or common law, including but not limited to all Claims for
misrepresentation, defamation, libel, slander, conversion, replevin, tortious
interference with contract, tortious interference with economic advantage,
quantum meruit, unjust enrichment, assault, battery, invasion of privacy, and
prima facie tort; (f) any allegation for costs, fees, or other expenses
including attorneys’ fees or expenses incurred in, or with respect to, a
Released Claim (as defined below); (g) any and all rights, benefits or claims
the



--------------------------------------------------------------------------------

Executive may have under any employment contract, incentive compensation plan or
equity-based compensation plan, with any member of the Company Group; and
(h) any claim for compensation or benefits of any kind under the Employment
Agreement (collectively, all of the Claims referenced in this Release are the
“Released Claims”). In no event shall the Released Claims include (w) any claim
which arises after the Release Effective Date (as defined below), (x) any claim
to vested benefits the right to continuation of group health insurance coverage
under an employee benefit plan or of the Company Group that is subject to ERISA,
(y) any claims for the Severance Benefits as explicitly set forth under the
Agreement or other claims under the Agreement, or (z) any rights or claims under
the agreements (or portions thereof) referred to in Section 16 (Entire
Agreement) of the Agreement or rights or claims to indemnification, contribution
or advancement of expenses from Company Group as required by law. This Release
is not intended to indicate that any of the above-referenced Claims exist or are
meritorious in any respect. Rather, the Executive is simply agreeing that, in
exchange for the consideration set forth herein, any and all potential Claims
that the Executive may have against the Company Group, regardless of whether
they actually exist, are expressly settled, compromised, and waived. By signing
this Release, the Executive is bound by it. Anyone who succeeds to the
Executive’s rights and responsibilities, such as the Executive’s heirs,
successors, beneficiaries, or assigns, or the administrators or executors of the
Executive’s estate, also are bound by this Release. The Executive specifically
intends the release in this Release to be the broadest release permitted under
law. THIS RELEASE INCLUDES, BUT IS NOT LIMITED TO, MATTERS ATTRIBUTABLE TO THE
SOLE OR PARTIAL NEGLIGENCE (WHETHER GROSS OR SIMPLE) OR OTHER FAULT, INCLUDING
STRICT LIABILITY, OF ANY MEMBER OF THE COMPANY GROUP.

2.    The Executive (a) represents and warrants that the Executive has not
brought or joined any lawsuit or arbitration against any of the Company Group,
or filed any charge or claim against any of the Company Group, on or prior to
the Release Effective Date, and (b) agrees not to bring or join any lawsuit or
arbitration against any of the Company Group pursing, in whole or in part, any
of the Released Claims following the Release Effective Date. The Executive
further represents and warrants that the Executive has not made any assignment,
sale, delivery, transfer, hypothecation, or conveyance of any rights the
Executive had, has, or may have against any of the Company Group to any person
or entity.

3.    By executing and delivering this Release, the Executive expressly
acknowledges that:

a)    The Executive has carefully read this Release and understands all of its
terms and conditions;

b)    The Executive has had at least 21 days to consider this Release before
signing it and delivering it to the Company, though the Executive may execute
this Release and deliver it to the Company sooner if the Executive so chooses;

c)    By this Release, the Executive has been advised to discuss this Release
with an attorney of the Executive’s choosing, and the Executive has had an
adequate opportunity to do so prior to executing this Release;



--------------------------------------------------------------------------------

d) The Executive fully understands the final and binding effect of this Release.
The Executive agrees that the only promises made to the Executive to induce the
Executive to sign this Release are those stated herein and in the Agreement and
the Employment Agreement, and that the Executive is not relying on any other
promises or statements in signing this Release. The Executive represents and
warrants that the Executive is signing this Release knowingly, voluntarily, and
of the Executive’s own free will; and

e)    Except as explicitly set forth in the Agreement, the Executive agrees that
the Executive has been paid all wages, bonuses, salary, benefits, and other
compensation to which the Executive is entitled under the Employment Agreement
on or prior to the date hereof and has received all leaves (paid and unpaid) to
which the Executive was entitled during the Term (as defined in the Employment
Agreement).

4. The Executive understands that if the Executive executes this Release, the
Executive may revoke this Release within the seven (7)-day period beginning on
the date the Executive delivers the signed Release to the Board of Directors of
the Company (the “Release Revocation Period”). To revoke this Release, the
Executive must send written notification of such revocation, via facsimile or
nationally-recognized overnight courier, to Christine Miller, Associate General
Counsel of ArcLight at 200 Clarendon St., 55th Floor, Boston, MA 02116 or by
e-mail at cmiller@arclightcapital.com. To be effective, such revocation must be
in a writing signed by the Executive and must be received by the Company before
11:59 p.m., central time, on the last day of the Release Revocation Period. If
an effective revocation is delivered in the foregoing manner and timeframe, this
Release shall be of no force or effect and shall be null and void ab initio and,
for avoidance of doubt, the Executive shall have no right to any of the
Severance Benefits or any other payments or amounts. If the Executive timely
executes this Release as set forth above, and does not revoke this Release
before the end of the Release Revocation Period as set forth above, then this
Release will become binding, effective, and irrevocable on the day immediately
following the end of the Release Revocation Period (the “Release Effective
Date”).

5.    Notwithstanding anything to the contrary in this Release, any
non-disclosure provision in this Release does not prohibit or restrict the
Executive (or the Executive’s attorney) from responding to any inquiry about
this Release or its underlying facts and circumstances by the Securities and
Exchange Commission (SEC), the Financial Industry Regulatory Authority (FINRA),
any other self-regulatory organization or any governmental entity.

6. 18 U.S.C. § 1833(b) provides: “An individual shall not be held criminally or
civilly liable under any Federal or State trade secret law for the disclosure of
a trade secret that—(A) is made—(i) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (B) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.” Nothing in this Release is
intended to conflict with 18 U.S.C. § 1833(b) or create liability for
disclosures of trade secrets that are expressly allowed by 18 U.S.C. § 1833(b).
Accordingly, the Executive and the parties to the Agreement have the right to
disclose in confidence trade secrets to federal, state, and local



--------------------------------------------------------------------------------

government officials, or to an attorney, for the sole purpose of reporting or
investigating a suspected violation of law. The parties also have the right to
disclose trade secrets in a document filed in a lawsuit or other proceeding, but
only if the filing is made under seal and protected from public disclosure

7.    Construction. As used in this Release, the connectives “and,” “or,” and
“and/or” shall be construed either disjunctively or conjunctively as necessary
to bring within the scope of a sentence or clause all subject matter that might
otherwise be construed to be outside of its scope. The words “herein,” “hereof,”
“hereunder,” and other compounds of the word “here” shall refer to the entire
Release, and not to any particular provision hereof. Wherever the context so
requires, the masculine gender includes the feminine or neuter, and the singular
number includes the plural, and vice-versa. The use herein of the word
“including” following any general statement, term, or matter shall not be
construed to limit such statement, term, or matter whether or not non-limiting
language (such as “without limitation,” “but not limited to,” or words of
similar import) is used. Neither this Release nor any uncertainty or ambiguity
herein shall be construed or resolved against any party hereto, whether under
any rule of construction or otherwise, regardless of which party may have
drafted any particular term or provision hereof. On the contrary, this Release
has been reviewed by each of the parties hereto and shall be construed and
interpreted according to the ordinary meaning of the words used so as to fairly
accomplish the purposes and intentions of the parties as reflected herein.

8.    Once this Release is executed, facsimile, PDF, and other true and accurate
copies of this Release shall have the same force and effect as originals hereof.

9.    The Executive understands that the provisions and agreements identified in
Section 16 of the Agreement will remain in full force and effect (unless
explicitly modified pursuant to the Agreement) and will continue to bind the
Executive and the Company in the future. Any disputes that arise in connection
with this Release shall be resolved in accordance with Section 7.14 of the
Employment Agreement.

Executed on this     day of May, 2019.

 

 

Lynn L. Bourdon III

Executed on this     day of May, 2019.

 

 

LB3 Services: By:   Lynn L. Bourdon III Title:   Partner